Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 27, 2016

                                    No. 04-15-00676-CV

                     Jose GEORGE, Matilde George, and Elaine George,
                                     Appellants

                                              v.

                                    COMPASS BANK,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03773
                           Honorable Dick Alcala, Judge Presiding


                                       ORDER
        Appellants’ reply brief was filed on June 21, 2016. See TEX. R. APP. P. 38.3. On June
24, 2016, appellee Compass Bank moved this court for leave to file a response to Appellants’
reply brief.
       Appellee’s motion is GRANTED. Appellee’s response to Appellants’ reply brief is due
on July 11, 2016. See id. R. 38.6(c).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court